    Case 1-20-43932-jmm           Doc 79-3     Filed 02/26/21      Entered 02/26/21 21:38:00




THIS STOCK PURCHASE AGREEMENT (THIS “AGREEMENT”) HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS A
REGISTRATION STATEMENT UNDER THE ACT WITH RESPECT TO THIS AGREEMENT
HAS BECOME EFFECTIVE OR UNLESS THE BUYER ESTABLISHES TO THE
SATISFACTION OF FANCHEST, INC. THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

                              STOCK PURCHASE AGREEMENT

       Subject to the terms below and approval of the United States Bankruptcy Court for the
Eastern District of New York (the “Bankruptcy Court”), as part of its Amended Plan of
Reorganization (the “Plan”), Fanchest, Inc., a Delaware corporation (hereinafter “Debtor”),
hereby agrees to sell and transfer to National NonProfit Corporation, a Rhode Island corporation
or its nominee, whose address is Peacedale Mill Complex, #29, 1425 Kingstown Road,
Wakefield, RI 02879 (the “Buyer”), 80% of the issued and outstanding, fully diluted common
stock of the Debtor in exchange for the principal sum of Seven-Hundred, Three-Thousand,
Eighty-Seven and 96/100 Dollars ($703,087.93), in lawful money of the United States of
America (the “Purchase Price”), as hereinafter provided.

       1.      Debtor is a debtor-in-possession in a bankruptcy case filed by the Debtor pursuant
to subchapter V of chapter 11 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) styled: In re Fanchest, Inc., Case No. 20-43932-jmm (the “Bankruptcy Case”).

        2.    The Debtor has previously filed a Plan of Reorganization in the Bankruptcy Case
at Docket Number 69 to which the Debtor annexed, at Exhibit 2, its analysis of the expected net
income it could earn during the three-year period following the confirmation and effective date
of that Plan of Reorganization, $603,087.93, which the Debtor referred to as its “Disposable
Income.” It was anticipated that the Debtor would borrow from Buyer $650,000 through a DIP
facility which would be used to pay its various creditor claims as well as provide certain
operating income needed to restart the Debtor’s business.

       3.     Based on conversations between Debtor’s counsel and the United States Trustee’s
Office, as well as with Buyer and its counsel, the Debtor and the Buyer determined that this
Agreement was a more appropriate way of resolving the payments needed to comply with the
requirements of the Bankruptcy Code and obtain confirmation of the Plan.

        4.     This Agreement is, as stated above, subject to confirmation of the Plan by the
Bankruptcy Court. In turn, the Plan will include a mechanism for the payment of a cash dividend
of the Debtor’s Disposable Income, as that term is defined in subchapter V of the Bankruptcy
Code, estimated as of the date of the filing of the Plan, to three of its four classes of creditors (the
Class 3 secured creditor under the Plan, Helix Digital Inc., has agreed to subordinate itself to the
payments described in the Plan to Classes 1, 2 and 4. The Plan contemplates a Class 5 made up
of the holders of equity interests in the Debtor. As set forth in Exhibit 2 of the Debtor’s Plan of
Reorganization, the Disposable Income is estimated to be $603,087.93.




    {LG 00452770 1 }                               1
    Case 1-20-43932-jmm         Doc 79-3      Filed 02/26/21     Entered 02/26/21 21:38:00




        5.     The funds paid by Buyer to Debtor pursuant to this Agreement not required for
payment of the allowed claims described in Classes 1, 2 and 4 of the Plan, shall be used to pay
the Allowed Administrative and Priority Tax Claims described in the Plan, as well as to restart
the business operations of the Debtor post-confirmation.

        6.      The holders of existing equity interests in Class 5 will have their equity interests
diluted as a result of this Agreement by 80% it being the intent of the parties that upon
consummation of this transaction through payment and court approval by a final nonappealable
order Buyer shall own 80% of the issued and outstanding, fully diluted common stock of the
Debtor. Buyer agrees it does not have a right to dilute, nor will it seek, further dilution of the
holders of a Class 5 claim under the Plan, unless or until it has injected additional operating
capital into the Debtor of at least US$600,000.00.

       7.     The Debtor and Buyer agree to execute such documents as are customary and
reasonably necessary to effectuate the terms of this Agreement as their respective counsel may
determine.

        8.    The provisions of this Agreement shall be construed according to the laws of the
State of New York without regard to conflict of laws principles.

       9.      This Agreement shall be binding upon Debtor, Buyer and their successors and
assigns, but only after approval of and entry of a non-appealable order by the Bankruptcy Court
confirming the Plan.

        10.    Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Debtor’s Plan.


                                      FANCHEST, INC.
                                      (“Debtor”)


                                                   ______
                                      By: __________________________________
                                                    z, President
                                          James Waltz, Pres


                                      Address of Debtor:     155 Water Street
                                                             Brooklyn, NY 11201




    {LG 00452770 1 }                             2
Case 1-20-43932-jmm   Doc 79-3   Filed 02/26/21   Entered 02/26/21 21:38:00
